DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Claim Objections


Claims 18-19 are objected to because of the following informalities:  
Claim 18 in line 2 recites ‘processor is configured to comprising the feature vector comprising the biological’.  This is believed to be a typographical error, please clarify the limitation and intended scope of the claim by addressing this wording.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeanne (US Pub 20190209052).
Re claim 1, Jeanne discloses a method of analyzing a video (Paragraphs 18-19, 21-22, 33-34, 54-58, 89, 93) comprising exposed skin (Figure 4; Paragraphs 20-21, 34, 47, 55, 83, 123, 149) for indicia of synthetic origin (Figure 4; Paragraphs 18-21, 34, 47, 55, 83, 104-108, 123, 149), comprising: 
receiving the video (Paragraphs 18-19, 21-22, 33-34, 54-58, 89, 93); 
automatically determining (Figures 1, 4; Paragraphs 52-56, 57-63, 65-75, 77, 88-91, 95-96, 116-119), with at least one automated processor (Figure 1 elements 104/105; Paragraphs 20-27, 88-90, 93), a spatial coherence (Figure 4; Paragraphs 52-56, 57-63, 65-75, 77, 91, 95-96, 116-119) and temporal consistency (Figure 4; Paragraphs 52-56, 57-63, 65-75, 77, 91, 95-96, 103, 116-119) of biological signals (Figure 4; Paragraphs 52-56, 57-63, 65-75, 77, 91, 95-96, 103, 116-119) represented in the video (Paragraphs 18-19, 21-22, 33-34, 54-58, 89, 93) of the skin (Figure 4; Paragraphs 18-21, 34, 47, 55, 83, 104-108, 123, 149); and 
producing an output (Paragraphs 33, 90, 104-108) dependent on the determined spatial (Paragraphs 33, 77, 90, 95-96, 104-108, 116-119) and temporal consistency (Paragraphs 33, 77, 90, 95-96, 103-108, 116-119).

Re claim 13, Jeanne discloses a non-transitory computer readable medium (Paragraphs 35-36, 153-154) storing instructions for controlling a programmable processor (Paragraphs 35-36, 153-154) to analyze a received video (Paragraphs 18-19, 21-22, 33-34, 54-58, 89, 93) comprising exposed skin (Figure 4; Paragraphs 20-21, 34, 47, 55, 83, 123, 149) for indicia of synthetic origin (Figure 4; Paragraphs 18-21, 34, 47, 55, 83, 104-108, 123, 149), comprising: instructions for determining (Figures 1, 4; Paragraphs 52-56, 57-63, 65-75, 77, 88-91, 95-96, 116-119) a spatial coherence (Figure 4; Paragraphs 52-56, 57-63, 65-75, 77, 91, 95-96, 116-119) and temporal consistency (Figure 4; Paragraphs 52-56, 57-63, 65-75, 77, 91, 95-96, 103, 116-119) of biological signals (Figure 4; Paragraphs 52-56, 57-63, 65-75, 77, 91, 95-96, 103, 116-119) represented in the video (Paragraphs 18-19, 21-22, 33-34, 54-58, 89, 93) of the skin (Figure 4; Paragraphs 18-21, 34, 47, 55, 83, 104-108, 123, 149); and instructions for producing an output (Paragraphs 33, 90, 104-108) dependent on the determined spatial (Paragraphs 33, 77, 90, 95-96, 104-108, 116-119) and temporal consistency (Paragraphs 33, 77, 90, 95-96, 103-108, 116-119) of the biological signals (Figure 4; Paragraphs 52-56, 57-63, 65-75, 77, 91, 95-96, 103, 116-119).

Re claim 2, Jeanne discloses the method according to claim 1, and further discloses wherein the determining is performed with a synthetic video classifier (Paragraphs 52-57, 104-108, 118, 129, 131).

Re claim 3, Jeanne discloses the method according to claim 2, and further wherein the synthetic video classifier comprises a support vector network (Paragraphs 128-129).

Re claim 5, Jeanne discloses the method according to claim 1, and further wherein the video comprises color images (Paragraphs 16-19, 30-34, 68-77, 103, 122), further comprising extracting the biological signals using photoplethysmography (Paragraphs 16-18, 50-52, 56, 68-77).

Re claim 6, Jeanne discloses the method according to claim 5, and further wherein the spatial coherence is responsive differences (Figure 4; Paragraphs 52-56, 57-63, 65-75, 77, 91, 95-96, 103-108, 116-119) in cyclic cardiac cycles over regions of the skin (Figure 4; Paragraphs 52-56, 57-63, 65-75, 77, 91, 95-96, 103-108, 116-119).

Re claim 7, Jeanne discloses the method according to claim 6, and further wherein the skin (Figure 4; Paragraphs 20-21, 34, 47, 55, 83, 123, 149) comprises a human face (Figure 4; Paragraphs 9-11, 49-54, 56-63, 94-95, 103-108).

Re claim 15, Jeanne discloses the non-transitory computer readable medium according to claim 13, and further wherein the instructions for determining comprise extracting the biological signals (Figure 4; Paragraphs 52-56, 57-63, 65-75, 77, 91, 95-96, 103, 116-119) from the video using photoplethysmography (Paragraphs 16-18, 50-52, 56, 68-77).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jeanne as applied to claims 1 and 2 above, and further in view of Lee (US Pub 20220262148).
Re claim 4, Jeanne discloses the method according to claim 2, but fails however to explicitly disclose wherein the synthetic video classifier comprises a convolutional neural network.
This design is however disclosed by Lee.  Lee discloses wherein the synthetic video classifier comprises a convolutional neural network (Paragraphs 86-87, 90-92).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Jeanne in order to incorporate the use of a CNN as shown in Lee as the functionality of the CNN architecture would be well known and provide predictable results in its processing function and allow the design to focus on improvements in training and decision thresholding to achieve the desired quality and efficiency metrics for the functionality of the classification processing.

Re claim 9, Jeanne discloses the method according to claim 1, but fails however to explicitly disclose wherein said determining is performed by a convolutional neural network trained with both real and synthetic video training examples.
This design is however disclosed by Lee.  Lee discloses wherein said determining is performed by a convolutional neural network (Paragraphs 86-87, 90-92) trained with both real (Paragraphs 86-87, 90-92) and synthetic video training examples (Paragraphs 86-87, 90-92).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Jeanne in order to incorporate the use of a CNN as shown in Lee as the functionality of the CNN architecture would be well known and provide predictable results in its processing function and allow the design to focus on improvements in training and decision thresholding to achieve the desired quality and efficiency metrics for the functionality of the classification processing while the use of both real and synthetic training elements allows for the training to provide both positive and negative examples thereby improving and expanding the functional quality of the classifier.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jeanne as applied to claim 1 above, and further in view of Horton (US Pub 20210049366) and Lee (US Pub 20220262148).
Re claim 10, Jeanne discloses the method according to claim 1, but fails however to explicitly disclose (1) wherein said determining is performed by a neural network trained with natural video training examples and corresponding synthetically modified natural video training examples, to detect synthetically modified natural video within a set of unclassified video and (2) wherein said neural network is a convolutional neural network.
Regarding item (1) above, this design is however disclosed by Horton.  Horton discloses wherein said determining is performed by a neural network (Figure 1 element 136; Paragraphs 3, 20, 24-25, 27, 34) trained (Figure 1 element 134; Paragraphs 3, 20, 24-25, 27, 34) with natural video training examples (Figure 1 element 104; Figure 3; Paragraphs 3, 20, 24-25, 27, 34) and corresponding synthetically modified natural video training examples (Figure 1 elements 120/124; Figure 3; Paragraphs 3, 20, 24-25, 27, 34), to detect synthetically modified natural video within a set of unclassified video (Figure 1 element 140; Figure 2 element 210/212; Figure 3 element 324; Paragraphs 3, 20, 24-25, 27, 34).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Jeanne to incorporate a training design as shown in Horton wherein the training classifiers perform effects on the known true videos in order to simulate the effects that the classifier may encounter in a live environment thereby providing a basis for improved learning and a more efficient and effective training that produces a higher quality and success rate in the video source classification processing.
Regarding item (2) above, this design is however disclosed by Lee.  Lee discloses wherein said neural network is a convolutional neural network (Paragraphs 86-87, 90-92).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Jeanne in order to incorporate the use of a CNN as shown in Lee as the functionality of the CNN architecture would be well known and provide predictable results in its processing function and allow the design to focus on improvements in training and decision thresholding to achieve the desired quality and efficiency metrics for the functionality of the classification processing.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jeanne as applied to claim 1 above, and further in view of Lee (US Pub 20220262148) and Jiang (US Pub 20190347388).
Re claim 11, Jeanne discloses the method according to claim 1, but fails however to explicitly disclose (1) further comprising extracting a feature vector from at least biological signals in the video, and classifying the video dependent on the feature vector with a video classifier; and (2) wherein the classifier is a probabilistic video classifier.
Regarding item (1) above, this design is however disclosed by Lee. Lee discloses further comprising extracting a feature vector (Paragraphs 86-87, 90-92) from at least biological signals (Paragraphs 86-87, 90-92) in the video (Paragraphs 86-87, 90-92), and classifying the video dependent on the feature vector (Paragraphs 86-87, 90-92) with a video classifier (Paragraphs 86-87, 90-92).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Jeanne to incorporate the biological feature vectors as shown in Lee as Jeanne discloses the consideration of the values of a series or period of time by lacks the detail of the described vectors, and the Lee disclosure shows the consideration using a functionally known value accumulation technique in the use of feature extraction and vector rendering that would have expected value and functionality in the process of comparing, correlating or otherwise processing the considered biological signal values to classify the nature of the area under consideration.
Regarding item (2) above, this design is however disclosed by Jiang.  Jiang discloses wherein the classifier is a probabilistic video classifier (Paragraph 46; Figure 5 output of element 500 from element 340).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Jeanne in order to incorporate the probability based classification as shown in Jiang in order to allow for the user to control the spectrum of probabilities that are to signify a specific response in the design, for example anything under a specified probability is considered synthetic, and further allow for these values to be dynamically adjusted based on the quality of processing results and training of the machine learning elements over time.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jeanne as applied to claim 1 above, and further in view of Lee (US Pub 20220262148) and Horton (US Pub 20210049366).
Re claim 14, Jeanne discloses the non-transitory computer readable medium according to claim 13, but fails however to explicitly disclose (1) wherein the instructions for determining comprise: instructions for extracting a feature vector from the video comprising biological signal features; instructions for classifying the feature vector; SUNY-RB-616.1- 112 -and instructions for implementing a convolutional neutral network trained to distinguish between synthetic video of exposed skin and natural video of exposed skin; and (2) wherein the video comprises video modified with synthetic elements and natural video.
Regarding item (1) above this design is however disclosed by Lee.  Lee discloses wherein the instructions for determining comprise: instructions for extracting a feature vector (Paragraphs 86-87, 90-92) from the video comprising biological signal features (Paragraphs 86-87, 90-92); instructions for classifying the feature vector (Paragraphs 86-87, 90-92); SUNY-RB-616.1- 112 -and instructions for implementing a convolutional neutral network (Paragraphs 86-87, 90-92) trained to distinguish between synthetic video of exposed skin (Paragraphs 86-87, 90-92) and natural video of exposed skin (Paragraphs 86-87, 90-92).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Jeanne to incorporate the biological feature vectors as shown in Lee as Jeanne discloses the consideration of the values of a series or period of time by lacks the detail of the described vectors, and the Lee disclosure shows the consideration using a functionally known value accumulation technique in the use of feature extraction and vector rendering that would have expected value and functionality in the process of comparing, correlating or otherwise processing the considered biological signal values to classify the nature of the area under consideration.
Regarding item (2) above, this design is however disclosed by Horton.  Horton discloses wherein the video comprises video modified with synthetic elements (Figure 1 elements 120/124; Figure 3; Paragraphs 3, 20, 24-25, 27, 34) and natural video (Figure 1 element 104; Figure 3; Paragraphs 3, 20, 24-25, 27, 34).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Jeanne to incorporate a training design as shown in Horton wherein the training classifiers perform effects on the known true videos in order to simulate the effects that the classifier may encounter in a live environment thereby providing a basis for improved learning and a more efficient and effective training that produces a higher quality and success rate in the video source classification processing.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jeanne as applied to claim 1 above, and further in view of Lee (US Pub 20220262148) and Hirvonen (US Pub 20160071275).
Re claim 8, Jeanne discloses the method according to claim 1, further comprising processing the video to identify a region of the skin (Figure 4; Paragraphs 91, 114-116), and tracking movement (Figure 4; Paragraphs 91, 114-116) of the region of the skin over time (Figure 4; Paragraphs 91, 114-116), but fails however to explicitly disclose (1) wherein the processing comprises performing pattern recognition of the video and (2) wherein the spatial coherence is normalized for the position of the region of the skin.
Regarding item (1) above, this design is however disclosed by Lee.  Lee discloses wherein the processing comprises performing pattern recognition of the video (Paragraphs 47, 63, 77-79, 90-92).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Jeanne in order to incorporate the pattern recognition as shown in Lee in order to perform a comprehensive comparative analysis of the biological features to assist in the determination of the nature of the video as synthetic or not by looking for expected patterns of biological elements while being able to discern irregular patterns or patterns known to associate with a synthetic video.
Regarding item (2) above, this design is however disclosed by Hirvonen.  Hirvonen discloses wherein the spatial coherence is normalized (Paragraphs 9, 37-38, 41-43 and 49-50) for the position of the region of the skin (Paragraphs 9, 37-38, 41-43 and 49-50).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Jeanne in order to incorporate the normalization processing as shown in Hirvonen to use known processing techniques to reduce computational variables and assist in the efficiency of determination of the source of a video.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jeanne (US Pub 20190209052) in view of Lee (US Pub 20220262148) and Jiang (US Pub 20190347388).
Re claim 16; Jeanne discloses a system for analyzing a video (Paragraphs 18-19, 21-22, 33-34, 54-58, 89, 93) comprising exposed skin (Figure 4; Paragraphs 20-21, 34, 47, 55, 83, 123, 149) for indicia of synthetic origin (Figure 4; Paragraphs 18-21, 34, 47, 55, 83, 104-108, 123, 149), comprising: 
an input port (Figure 1; Paragraphs 21, 88-90) configured to receive the video (Paragraphs 18-19, 21-22, 33-34, 54-58, 89, 93); 
at least one automated processor (Figure 1 elements 104/105; Paragraphs 20-27, 88-90, 93) responsive to a spatial coherence (Figure 4; Paragraphs 52-56, 57-63, 65-75, 77, 91, 95-96, 116-119) and temporal consistency (Figure 4; Paragraphs 52-56, 57-63, 65-75, 77, 91, 95-96, 103, 116-119) of biological signals (Figure 4; Paragraphs 52-56, 57-63, 65-75, 77, 91, 95-96, 103, 116-119) represented in the video (Paragraphs 18-19, 21-22, 33-34, 54-58, 89, 93) of the skin (Figure 4; Paragraphs 18-21, 34, 47, 55, 83, 104-108, 123, 149), configured to: 
determine a likelihood of synthetic origin (Paragraphs 33, 90, 104-108) with a video classifier (Paragraphs 33, 90, 104-108); and 
an output port (Figure 1; Paragraphs 21, 88-90, 104-108) configured to communicate (Paragraphs 33, 90, 104-108) a signal selectively responsive to a determination of synthetic origin of the video (Paragraphs 33, 90, 104-108), dependent on the determined spatial (Paragraphs 33, 77, 90, 95-96, 104-108, 116-119) and temporal consistency (Paragraphs 33, 77, 90, 95-96, 103-108, 116-119); however Jeanne fails to explicitly disclose (1) wherein the design comprises to extract a feature vector from the video comprising biological signals; classify the feature vector; and (2) wherein the video classifier is a probabilistic video classifier, and wherein the output determination is to communicate the probability of videos origin.
	Regarding item (1) above, this design is however disclosed by Lee.  Lee discloses wherein the design comprises to extract a feature vector (Paragraphs 86-87, 90-92) from the video comprising biological signals (Paragraphs 86-87, 90-92); and classify the feature vector (Paragraphs 86-87, 90-92).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Jeanne to incorporate the biological feature vectors as shown in Lee as Jeanne discloses the consideration of the values of a series or period of time by lacks the detail of the described vectors, and the Lee disclosure shows the consideration using a functionally known value accumulation technique in the use of feature extraction and vector rendering that would have expected value and functionality in the process of comparing, correlating or otherwise processing the considered biological signal values.
Regarding item (2) above, this design is however disclosed by Jiang.  Jiang discloses wherein the video classifier is a probabilistic video classifier (Paragraph 46; Figure 5 output of element 500 from element 340), and wherein the output determination is to communicate the probability of videos origin (Paragraph 46; Figure 5 output of element 500 from element 340).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Jeanne in order to incorporate the probability based classification as shown in Jiang in order to allow for the user to control the spectrum of probabilities that are to signify a specific response in the design, for example anything under a specified probability is considered synthetic, and further allow for these values to be dynamically adjusted based on the quality of processing results and training of the machine learning elements over time.

Re claim 17, the combined disclosure of Jeanne, Lee and Jiang as a whole discloses the system according to claim 16, Lee further discloses wherein the video classifier (Paragraphs 86-87, 90-92) comprises a convolutional neural network (Paragraphs 86-87, 90-92); while Jiang continues to teach that the video classifier is a probabilistic video classifier (Paragraph 46; Figure 5 output of element 500 from element 340).

Re claim 18, the combined disclosure of Jeanne, Lee and Jiang as a whole discloses the system according to claim 16, Jeanne further discloses wherein the video comprises color images (Paragraphs 16-19, 30-34, 68-77, 103, 122), and the at least one automated processor (Figure 1 elements 104/105; Paragraphs 20-27, 88-90, 93) is configured to comprising the feature vector (Paragraphs 86-87, 90-92; as shown by Lee above, please see Claim Objections section regarding this limitation) comprising the biological signals by photoplethysmography (Paragraphs 16-18, 50-52, 56, 68-77).

Re claim 19, the combined disclosure of Jeanne, Lee and Jiang as a whole discloses the system according to claim 18, Jeanne further discloses wherein the video of the skin (Figure 4; Paragraphs 20-21, 34, 47, 55, 83, 123, 149) comprises an image of a live human face (Paragraphs 9-11, 18-19, 20-22, 33-34, 49-54, 56-63, 89, 93-95, 103-108), and the photoplethysmography (Paragraphs 16-18, 50-52, 56, 68-77) is performed on facial skin (Figure 4; Paragraphs 9-11, 49-54, 56-63, 94-95, 103-108).

Re claim 20, the combined disclosure of Jeanne, Lee and Jiang as a whole discloses the system according to claim 16, Jeanne further discloses wherein the at least one automated processor (Figure 1 elements 104/105; Paragraphs 20-27, 88-90, 93) is further configured to perform processing of the video to identify a region of the skin (Figure 4; Paragraphs 18-21, 34, 47, 55, 83, 104-108, 123, 149), and determine the spatial (Paragraphs 33, 77, 90, 95-96, 104-108, 116-119) and temporal consistency (Paragraphs 33, 77, 90, 95-96, 103-108, 116-119) of the skin dependent on the processing (Paragraphs 33, 77, 90, 95-96, 103-108, 116-119); while Lee shows wherein the processing comprises performing pattern recognition of the video (Paragraphs 47, 63, 77-79, 90-92).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeanne (US Pub 20190209052) as applied to claim 1, and further in view of Buckler (US Pub 20190180438, see IDS).
Re claim 12, Jeanne discloses the method according to claim 1, but fails to explicitly disclose further comprising modifying the biological signals of the video to increase spatial coherence and temporal consistency, and outputting the video information having the modified biological signals.
This design is however disclosed by Buckler.  Buckler discloses the design further comprising modifying (Paragraphs 4, 6, 54-56, 137-138) the biological signals of the video (Paragraphs 4, 6, 54-56, 137-138) to increase spatial coherence (Paragraphs 4, 6, 54-56, 137-138) and temporal consistency (Paragraphs 4, 6, 54-56, 137-138), and outputting (Paragraphs 4, 6, 54-56, 137-138, 147, 156, 397) the video information (Paragraphs 4, 6, 54-56, 137-138, 147, 156, 397) having the modified biological signals (Paragraphs 4, 6, 54-56, 137-138, 147, 156, 397).
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the disclosure of Jeanne in order to incorporate the modification processing as shown in Buckler to refine and enhance the quality of the measured metrics so as to allow for a more clear and precise depiction of the biological elements when output to a user for more efficient and effective viewing of the biological functions under review.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R NEFF whose telephone number is (571)270-1848. The examiner can normally be reached Mon-Fri 5:30am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 5712723042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R NEFF/           Primary Examiner, Art Unit 2631